Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 21, 2015

The Court of Appeals hereby passes the following order:

A16A0043. BRADLEY JORDAN v. THE CITY OF FLOWERY BRANCH et al.

      Bradley Jordan sued The City of Flowery Branch and others for intentional
infliction of emotional distress, false arrest, false imprisonment, malicious
prosecution, and other claims. The defendants made an offer of settlement, which
Jordan rejected. The defendants then filed a motion for summary judgment, which the
trial court granted on December 19, 2014. On January 20, 2015, after Jordan’s time
to appeal had expired, the defendants filed a motion for attorney fees pursuant to
OCGA § 9-11-68. The trial court denied the motion on March 10, 2015. Jordan
subsequently filed a notice of appeal from the March 10, 2015 order. The defendants
moved to dismiss the notice of appeal, and the trial court granted their motion, noting
that Jordan is not permitted to appeal from an order finding in his favor. Before us is
Jordan’s direct appeal from the order dismissing his notice of appeal. We, however,
lack jurisdiction.
      As a rule, “a trial court’s order dismissing a properly filed direct appeal is itself
subject to a direct appeal.” American Medical Security Group v. Parker, 284 Ga. 102,
103 (2) (663 SE2d 697) (2008). However, a trial court’s order dismissing an
improperly filed direct appeal is not subject to direct appeal. See id. Here, Jordan’s
first appeal was from an order that actually found in his favor – it denied the
defendants’ motion for attorney fees. As such, Jordan’s appeal of this order was not
a properly filed direct appeal. See In the Interest of J. R. P., 287 Ga. App. 621, 622
(1) (652 SE2d 206) (2007) (a person may only challenge a ruling that has adversely
affected his or her own rights). Accordingly, the trial court’s order dismissing it is
not subject to direct appeal under this general rule.
      In addition, Jordan’s first appeal was not properly filed because he was not
entitled to a direct appeal from an order entered in his favor. Therefore, the propriety
of the trial court’s dismissal of that appeal is moot. See Carlock v. Kmart Corp., 227
Ga. App. 356, 361 (3) (a) (489 SE2d 99) (1997) (a moot issue is one where a ruling
is sought on a matter that has no practical effect on the alleged controversy or where
the issues have ceased to exist). And pursuant to OCGA § 5-6-48 (b) (3), an appeal
of an issue that has become moot is subject to dismissal. For these reasons, this
appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/21/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.